Exhibit 10.1

Kristy Chipman

EMPLOYMENT AGREEMENT (“AGREEMENT”)

Ruth’s Hospitality Group, Inc. (hereafter referred to as “Employer”) and Kristy
Chipman (hereinafter referred to as “Employee”) agree upon the following terms
of employment of Employee by Employer. This Agreement shall take effect as of
November 30, 2020 (the “Effective Date”).

1. Duties. Employee shall be employed during the term of this Agreement (as set
forth in Section 3) in the position of Executive Vice President and Chief
Financial Officer. Employee will advance the best interests of Employer at all
times during her employment and shall at all such times faithfully,
industriously and to the best of her ability, perform all duties as may be
required of her by virtue of her title and position and in accordance with the
job description for her title and position as established by Employer’s Board of
Directors (the “Board”) and/or its designee from time to time. Employer shall
provide Employee with a written job description. Employee shall comply with any
and all written personnel policies, corporate policies and employment manuals of
Employer in the conduct of her duties that are applied on a consistent basis.

2. Extent of Service. Employee shall devote her full time and best efforts to
the performance of her duties. Employee shall not engage in any business or
perform any services in any capacity that would, in the reasonable judgment of
Employer, interfere with the full and proper performance by Employee of her
duties.

3. Term/Annual Renewals. This Agreement shall expire and terminate and be of no
further effect (with the exception of terms herein which by their terms survive
the termination of this Agreement) on the close of business of the first
anniversary of the Effective Date; provided, however, that this Agreement shall
automatically renew and extend for additional one (1) year terms if Employee is
not otherwise in default, remains in the employ of Employer, and Employer has
not given Employee a minimum of 60 days’ notice prior to the expiration of any
given term that the Agreement shall terminate upon expiration of the term.

 

1



--------------------------------------------------------------------------------

4. Compensation.

a. Salary. For all duties to be performed by Employee in the capacity referenced
hereunder, Employee shall receive an initial base salary at the annualized rate
of $420,000, less all applicable taxes and withholdings, that cannot be reduced
and which shall be paid in accordance with Employer’s normal payroll practice.
Employee’s base salary will be subject to annual review by the Compensation
Committee of the Board of Directors (the “Compensation Committee”).

b. Annual Bonus. Following the end of each fiscal year, Employee will be
entitled to a discretionary bonus of up to 75% of her then current base salary,
based on achievement (as determined by the Compensation Committee) of the budget
and performance targets set by the Compensation Committee on an annual basis
pursuant to Employer’s Bonus Plan (“Plan”) and which may be increased or
decreased according to the Plan. Any annual bonus shall be paid to Employee
after the issuance of Employer’s audited financial statements relating to that
year, assuming Employee is actively employed by Employer at the end of the
fiscal year.

c. Signing Bonus. Employee will receive a one-time signing bonus of $50,000,
less all applicable taxes and withholdings (the “Signing Bonus”), payable in
Employer’s first regular payroll cycle following the Effective Date. If, prior
to the first anniversary of the Effective Date, Employer terminates Employee’s
employment for Cause (as defined below) or Employee resigns without Good Reason
(as defined below), Employee will be obligated to repay the gross amount of the
Signing Bonus within thirty (30) days following Employee’s last day of
employment.

 

2



--------------------------------------------------------------------------------

d. Relocation Expenses. Employee agrees to relocate to central Florida no later
than September 30, 2021 (the “Relocation Date”). In order to assist with
Employee’s relocation to central Florida, Employer will pay to Employee $45,000,
less applicable taxes and withholdings, to offset relocation expenses incurred
by Employee (the “Relocation Expenses”). The Relocation Expenses will be paid to
Employee in two payments: $20,000 in the first payroll cycle following the
Effective Date, and $25,000 in the first payroll cycle following September 30,
2021. If, prior to the first anniversary of the Effective Date, Employer
terminates Employee’s employment for Cause or Employee resigns without Good
Reason, Employee will be obligated to repay the gross amount of any Relocation
Expenses previously paid to her within thirty (30) days following Employee’s
last day of employment.

e. Automobile Allowance. Employee shall also receive a monthly automobile
allowance of $900.00, less applicable taxes and withholdings, during the term of
this Agreement.

f. One-Time Equity Grant. Subject to the approval of the Board, pursuant to
Employer’s 2018 Omnibus Incentive Plan, as amended from time to time (the
“Equity Plan”) and subject to the terms of the applicable award agreements,
Executive shall receive on the Effective Date equity awards with an aggregate
target value of $842,000, split evenly between Restricted Stock and Market Stock
Units (MSUs) with one-half (1/2) of each award vesting on the third anniversary
of the Effective Date of this Agreement and one-half (1/2) of each equity award
vesting on the fourth anniversary of the Effective Date, in each case subject to
Employee’s continued employment with Employer as of such date, and, in the case
of the MSUs, achievement of the applicable performance metrics. The number of
Restricted Stock and MSUs awarded on

 

3



--------------------------------------------------------------------------------

the Effective Date will be determined by dividing the aforementioned target
value for each equity award vehicle by the fair value of publicly-traded RUTH
shares on the date of grant. For purposes of this section, the number of
Restricted Stock awarded will be based on the price of publicly- traded RUTH
shares at the close of the Nasdaq market, and the number of MSUs will be based
on the fair value of publicly-traded RUTH shares as determined by a third party
Monte Carlo valuation.

g. Corporate Housing. Employer shall pay for Corporate Housing for Employee for
up to 90 days following the Effective Date.

5. Benefits.

a. Vacation/Leave - Employee shall be entitled to four (4) weeks of paid
vacation per calendar year, with normal sick and holiday leave as defined by
Employer’s policies.

b. Benefit Plans - Employee shall be entitled to participate in the health and
welfare plans provided by Employer for its executives, to the extent that
Employee is eligible under the plan documents governing those programs. Benefits
are subject to change at any time in Employer’s sole discretion. Should Employee
elect to receive group health insurance under Employer’s plans, and should
employee be subject to a sixty (60) day waiting period before joining such plans
(the “60-Day Waiting Period”), Employer will reimburse Employee for 100% of any
premium costs incurred by Employee under COBRA during the 60-Day Waiting Period,
following Employee’s submission of documentation thereof.

c. Retirement Benefits—Employee will be eligible for all applicable retirement
benefits offered by Employer, if any.

 

4



--------------------------------------------------------------------------------

d. Reimbursement of Expenses - Employer agrees to reimburse Employee for
reasonable and appropriate Employer-related expenses (as determined by Employer)
paid by Employee in furtherance of her duties, including, but not limited to,
travel expenses, food, lodging, entertainment expenses and automobile expenses,
upon submission of proper accounting records for such expenses.

6. Disability or Incapacity. If, for a period of ninety (90) consecutive days
during the continuing term of this Agreement, Employee is disabled or
incapacitated for mental, physical or other cause to the extent that she is
unable to perform her duties as herein contemplated during said ninety
(90) consecutive days, Employer shall immediately thereafter have the right to
terminate this Agreement upon providing ten (10) days’ written notice to
Employee and shall be obligated to pay Employee compensation up to the effective
date of said termination. The right of termination in this section in no way
affects or diminishes other rights of termination as stated in this Agreement,
the Equity Plan, and/or the Plan.

7. Termination. Notwithstanding any other provision hereof, Employee’s
employment shall be terminated immediately upon: 1) her death; 2) notice after
disability or incapacity as set forth in Section 6; 3) Employee’s discharge for
Cause; or 4) Employee’s resignation.

a. For purposes of this Agreement, “Cause” shall mean (i) Employee’s theft or
embezzlement, or attempted theft or embezzlement, of money or property of
Employer, her perpetuation or attempted perpetuation of fraud, or her
participation in a fraud or attempted fraud, on Employer or her unauthorized
appropriation of, or her attempt to misappropriate, any tangible or intangible
assets or property of Employer, (ii) any act or acts of disloyalty, misconduct
or moral turpitude by Employee injurious to the interest, property, operations,
business or reputation of Employer or her commission of a crime which results in
injury to Employer, (iii) her willful disregard of lawful directive given by a
superior or the Board or a violation of an Employer employment policy injurious
to the interest of Employer, or (iv) Employee’s failure to relocate to central
Florida by the Relocation Date. Employee may not be terminated for Cause under
(ii) or (iii) unless provided prior written notice and the circumstance has not
been cured within 10 business days. Cause shall not include termination due to
death or disability.

 

5



--------------------------------------------------------------------------------

b. Should Employer terminate Employee’s employment for Cause, as defined in
Section 7.a, then, Employee is entitled to be paid no more than her base salary,
unused vacation days, unreimbursed expenses, and car allowance through the date
of termination, as well as any bonus earned pursuant to the Plan for the prior
fiscal year but not yet paid.

c. Employer reserves the right to terminate Employee’s employment without Cause,
as defined in Section 7.a, and Employee reserves the right to resign for Good
Reason, as defined in Section 7.d. However, in the event either such separation
occurs, then: 1) Employee will receive twelve (12) equal monthly payments in the
aggregate equal to Employee’s prior twelve (12) months’ base salary
compensation; 2) Employee shall receive a lump sum payment equal to
fifty-percent (50%) of Employee’s prior year bonus payment, payable on the
Payment Commencement Date (as defined below); 3) Employee will be eligible to
receive twelve (12) months continued welfare and retirement benefits, according
to the same terms and conditions Employee would have been entitled to had
Employee’s employment with Employer not been terminated, to the extent permitted
by the terms of the applicable plans; 4) if Employee is eligible for and timely
elects to continue receiving group health insurance under COBRA, Employer will,
for up to twelve (12) months following Employee’s date of termination, continue
to pay the share of the premium for such coverage that it pays for active and
similarly-situated employees who receive the same type of coverage unless, as a
result of a change in legal requirements, Employer’s provision of payments for
COBRA will violate the nondiscrimination requirements of applicable

 

6



--------------------------------------------------------------------------------

law, in which case this benefit will not apply; 5) Employee will receive twelve
(12) monthly payments of the automobile allowance Employee would have been
entitled to had Employee’s employment with Employer not been terminated,
including reimbursement for fuel and routine maintenance costs for one
automobile; 6) Employee will receive all unreimbursed expenses through the
termination date; and 7) the vesting and exercisability of any equity awards
granted to the Employee by the Employer shall be as set forth in the applicable
award agreement (1-7 collectively, the “Severance Benefits”). Employer will pay
the severance amounts referenced above in accordance with Employer’s regular
payroll practices, on or commencing on the first payroll period and paid monthly
thereafter following the date the Release (as defined below) becomes irrevocable
(the “Payment Commencement Date”); provided, however, that if the 60th day
following Employee’s termination date falls in the calendar year following the
year of Employee’s termination of employment, the Payment Commencement Date
shall be the first payroll period of such later calendar year. The Severance
Benefits are contingent on Employee’s compliance with Sections 8 and 9, and her
entering into a severance and release of claims agreement in a form to be
provided by Employer (which will include, at a minimum, a release of all
releasable claims and non-disparagement and cooperation obligations) (the
“Release”), which Release must become irrevocable within 60 days following her
termination (or such shorter period as Employer may provide).

d. For purposes of this Agreement, “Good Reason” shall mean (i) the assignment
by the Board to Employee of any material duties that are clearly inconsistent
with and represent a material diminution of Employee’s status, title and
position as Executive Vice President and Chief Financial Officer of Employer; or
(ii) a failure by Employer to pay Employee any amounts required to be paid under
this Agreement, which failure continues uncured for a period of fifteen

 

7



--------------------------------------------------------------------------------

(15) days after written notice thereof is given by Employee to the Board;
(iii) relocation of Employer requiring Employee to relocate by more than 50
miles, other than in a direction that reduces Employee’s daily commuting
distance; or (iv) Employer provides Employee notice 60 days before expiration of
a given term of its decision not to renew this Agreement on the terms set forth
herein. Notwithstanding the occurrence of any of the foregoing events or
circumstances, a resignation shall not be deemed to constitute resignation for
Good Reason unless (x) Employee gives Employer a written notice of the purported
Good Reason no more than 90 days after the initial existence of such event or
circumstance, (y) such event or circumstance has not been fully corrected within
30 days following Employer’s receipt of such notice, and (z) if Employer does
not correct, Employee ends her employment not more than 30 days following the
period to correct in (y).

e. Employee understands that should Employee resign her employment without Good
Reason, then Employee is entitled to no more than her salary through the date of
termination (said termination date to be determined by Employer upon notice of
resignation), and any earned but unused vacation days and unreimbursed business
expenses through the date of termination.

f. Any Severance Benefits will begin only upon the date of Employee’s
“separation from service” (as defined under Section 409A of the Internal Revenue
Code). Each installment of the severance payments and benefits will be treated
as a separate payment for purposes of Section 409A and no such payment may be
accelerated or deferred unless permitted or required by Section 409A. Solely to
the extent required to avoid additional taxes under Section 409A, and solely to
the extent that Employee is a “specified employee” (as defined under
Section 409A) as of the date of her separation from service, any installment of
severance payments or benefits that would otherwise be payable within the six
month period following

 

8



--------------------------------------------------------------------------------

such separation from service shall be delayed and paid on the first payroll
period of the seventh month following her separation from service, with any
remaining installments paid at the time set forth in the Agreement. Employer
makes no representation or warranty and shall have no liability to Employee or
to any other person if the payments and benefits provided in the Agreement are
determined to constitute deferred compensation subject to Section 409A but that
do not satisfy an exemption from, or the conditions of, that section.

8. Disclosure of Information. Employee agrees that she will not, during
employment or any time after termination of employment hereunder, without
authorization of Employer, and except as set forth in Section 10 below, disclose
to, or make use of for herself or for any person, corporation or other entity,
any files, videos, trade secrets, papers, photographs, presentations, recipes,
specifications, drawings, salary structures, sources of income, business plans,
minutes of meetings, contractual arrangements, or other confidential information
concerning the business, clients, methods, operations, financing or services of
Employer. Trade secrets and confidential information shall mean information
disclosed to Employee or known by her as a consequence of her employment by
Employer, and not generally known to the restaurant industry.

9. Non-Compete. In further consideration of the compensation to be paid to
Employee hereunder, Employee acknowledges that in the course of her employment
with Employer and its subsidiaries and affiliates she shall become familiar, and
during her employment with Employer she has become familiar, with Employer’s
trade secrets and with other confidential information concerning Employer and
its predecessors and its subsidiaries and affiliates and that her services have
been and shall be of special, unique and extraordinary value to Employer.
Therefore, Employee agrees that during her employment and for a period of one
year following her last day of employment for any reason (hereafter referred to
as the “Non-compete Period”),

 

9



--------------------------------------------------------------------------------

Employee shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business or enterprise identical to or similar to any such business which is
engaged in by Employer, its subsidiaries or affiliates or any of their
respective franchises, which shall include any restaurant business that derives
more than 25% of its revenues from the sale of steak and steak dishes and which
has an average guest check greater than $65, escalating by five percent (5%) per
year, (the “Business”), as of the date of this Agreement and which is located in
the United States, which shall for purposes of illustration and not limitation
include the following chains and their parent companies, subsidiaries and other
affiliates: Morton’s Restaurant Group, The Palm, Smith & Wollensky, Del
Frisco’s, Sullivan’s, The Capital Grille, Mastro’s, Fleming’s, and Shula’s.
Nothing herein shall prohibit Employee from being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation that is publicly
traded, so long as Employee has no active participation in the business of such
corporation. This restriction will not apply if Employee is employed as an
officer of a business, including, but not limited to, a casino or hotel, that as
an ancillary service provides fine dining as defined in this paragraph. The term
“ancillary” assumes that less than fifty percent (50%) of the business revenues
are derived from its dining facilities.

a. During the Non-compete Period, Employee shall not directly or indirectly
through another entity (i) induce or attempt to induce any non-hourly or
management employee of Employer or any subsidiary or affiliate to leave the
employ of Employer or such subsidiary or affiliate, or in any way interfere with
the relationship between Employer or any subsidiary or affiliate and any
employee thereof, (ii) hire any person who was an employee of Employer or any
subsidiary or affiliate at any time during Employee’s employment with Employer,
unless such person responded to a general solicitation or (iii) induce or
attempt to induce any customer,

 

10



--------------------------------------------------------------------------------

supplier, licensee, licensor, franchisee or other business relation of Employer
or any subsidiary or affiliate to cease doing business between any such
customer, supplier, licensee or business relation and Employer or any subsidiary
or affiliate (including, without limitation, making any negative, derogatory or
disparaging statements or communications regarding Employer or its subsidiaries,
affiliates, employees or franchisees).

10. Scope of Disclosure Restrictions. Nothing in this Agreement prohibits
Employee from communicating with government agencies about possible violations
of federal, state, or local laws or otherwise providing information to
government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings. Employee is
not required to notify Employer of any such communications; provided, however,
that nothing herein authorizes the disclosure of information Employee obtained
through a communication that was subject to the attorney-client privilege.
Further, notwithstanding Employee’s confidentiality and nondisclosure
obligations, Employee is hereby advised as follows pursuant to the Defend Trade
Secrets Act: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

11



--------------------------------------------------------------------------------

11. Surrender of Books and Records. Employee acknowledges that all files, lists,
books, records, photographs, videotapes, slides, specifications, drawings or any
other materials used or created by Employee or used or created by Employer in
connection with the conduct of its business, shall at all times remain the
property of Employer and that upon termination of employment hereunder,
irrespective of the time, manner or cause of said termination, Employee will
surrender to Employer all such files, lists, books, records, photographs,
videotapes, slides, specifications, drawings or any other materials.

12. Severability. If any provision of this Agreement shall be held invalid or
unenforceable, the remainder of this Agreement shall, nevertheless, remain in
full force and effect. If any provision is held invalid or unenforceable with
respect to particular circumstances, it shall, nevertheless, remain in full
force and effect in all other circumstances.

13. Notice. All notices required to be given under the terms expressed hereunder
shall be in writing, shall be effective upon receipt, and shall be delivered to
the addressee in person or mailed by certified mail, returned receipt requested:

If to Employer, addressed to:

Ruth’s Hospitality Group, Inc.

1030 West Canton Ave., Suite 100

Winter Park, FL 32789

ATTN: General Counsel

If to Employee, addressed to:

Kristy Chipman at the address contained in records of Employer as updated from
time to time or such other address as a party shall have designated for notices
to be given to her or it by notice given in accordance with this paragraph.

 

12



--------------------------------------------------------------------------------

14. Governing Law and Resolution of Dispute. Employee’s terms of employment
shall be governed by and construed in accordance with the laws of or applicable
to the State of Florida. Any dispute, controversy or claim arising out of or
relating to Employee’s terms of employment, or the breach therefore, shall be
resolved by arbitration conducted in accordance with the rules then existing of
the American Arbitration Association, applying the substantive law of the State
of Florida. The parties further agree that any such arbitration shall be
conducted in Orange County, Florida.

15. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

[Signatures appear on the following page]

 

13



--------------------------------------------------------------------------------

RUTH’S HOSPITALITY GROUP, INC. By:  

/s/ David Hyatt

Name:   David Hyatt Title:   Senior Vice President and Chief People Officer
Date:   November 9, 2020 Kristy Chipman By:  

/s/ Kristy Chipman

  Kristy Chipman Date:   November 9, 2020

 

14